Title: From Mercy Otis Warren to Abigail Smith Adams, 28 December 1806
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth, Ms. Decr. 28th. 1807 1806

It is a long time since I have had a line from a friend who for many years I have cordially loved, and have been grieved that in so many of them, the intercourse has been seldom.—It is true I have by me an excellent letter of yours which has lain too long unanswered;—but the great debility which has long afflicted my eyes has & still deprives me of the use of my own pen, nor is it easy to express the effusions of friendship, or the sensibilities we feel on any other occasion, when we borrow that of another.—This with the death of very many of my best correspondents, has almost broken off the habit of Letter-writing in which I once so much delighted;—but while I live, I shall love the friends of youth, of maturer age, and those few, who may be carried with myself to that advanced period, when no hopes or fears, “no jarring, dissonant, ungrateful string” ought to cause any disquietude to beings who stand on the marge of two worlds.—
I sometimes transiently hear that Mrs. Adams is very much out of health, and again by a similar transient report, I hear that both Mr. Adams & herself enjoy the blessing of health in a high degree. The last time I saw Judge Cushing & Lady, they informed me that you had both recently made them a visit at Scituate;—had you extended your journey to Plymouth, it would have been a pleasant circumstance to your friends resident there.—This ancient town you have often visited with pleasure;—the recollection of those visits, calls back a thousand ideas that may lay dormant but can never be erased.
Past recollections would animate me to the indulgence as usual when writing to you, of expatiating on a variety of subjects, which would give equal pleasure to my own mind, as in those days you mention, when “thought met thought, and a happy union of sentiment endeared our friendship.”—It has always been my opinion, that no variation of sentiment with regard to subjects which make up the great bustle of the world, ought to dissever the hearts of true friendship.—I may censure your politics, yet love you as ever,—you may renounce mine, without losing your esteem and affection;—men nor women were not made to think alike on all subjects,—it cannot be;—yet equal probity may be viewed by the eye of him who searcheth all hearts.—
One half of our lives has been a period of the most remarkable revolutions that time has recorded.—Should I ask Mr. Adams what he thinks the Emperor Napoleon was made for?—I presume he would not tell me.—Should he ask me the same question, I should give my opinion without the smallest reserve.—
My unreserved and social habits, with a good degree of chearfulness and equanimity, have accompanied me through a long life, notwithstanding the changes I have seen in politics, in families, in manners, and even notwithstanding a circumstance nearer my heart, the death of the most valuable friends and children.—Death is a familiar word;—it is daily seen in every neighbourhood, yet we understand not nor can comprehend the extent of the term and its effects until called to realize it by our own experience.—May we my dear friend, meet a joyous explanation, when we have quitted these mortal scenes, and passed through the dark valley!—
When did you see your daughter!—Mrs Smith may have forgotten her aged friend, but I have loved Nabby Adams too well, not to feel an interest in her happiness.—Does she yet know whether her absent son is still an inhabitant of this earth?—With respectful Compliments to Mr. Adams I presume he will rejoice to hear, as will you, that your worthy friend, General Warren enjoys vigor of mind, strength and animation of sentiment at the age of fourscore, though his bodily health is somewhat impaired.
I am my dear Mrs. Adams, as usual, / Affectionately Your Friend,

Mercy Warren